       Case 1:20-cv-10163-WGY Document 10 Filed 02/20/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


Chawng Hnuna
Petitioner
                                                  CIVIL ACTION
V.                                                NO. 20cv10163-WGY


Thomas M. Hodgson
Respondent

                             ORDER OF DISMISSAL


YOUNG DJ,

      In accordance with the Court's ORDER entered on February 20, 2020, it is
hereby ORDERED that the above-entitled petition be and hereby is DISMISSED AS
MOOT.


                                                  By the Court,

                                                  /s/Matthew A. Paine


                                                   Deputy Clerk




February 20, 2020
